OFFICE ACTION after RCE
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application presents patentably distinct species of the detection unit.    Although all claims are being treated on the merits in this office action, the examiner reserves the right to require a restriction requirement/election of species requirement at a later time if  the prosecution warrants such action.  See  MPEP 811 and 37 CFR 1.142(a).



Priority
Receipt is acknowledged of two priority papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Specification
The substitute Abstract of the Disclosure is approved.
The amended title of the invention is not approved.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 DEC 2022 has been entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements in claim 11 are kneading rotors in the casing.  It is unclear how the elements positively recited in claim 11 can possibly form a kneading device since new claim 11 lacks the any structure capable of providing a kneading function.  The recited casing and detection unit cannot form a device capable of kneading materials as set forth in the preamble - compare claim 11 to previous claim 1.

New claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the lid portion and the other recited elements.  The lid portion is located where with regard to the elements recited in claim 11 and 23?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-13, 15-16, 18-21, 23, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-179643 A that discloses new claim 11, namely a kneading device for dispersing a dispersoid in a dispersion medium, the kneading device comprising: a transparent casing 2 in which a kneading material containing the dispersion medium and the dispersoid is accommodated; a rotor 3 or 3, 3b disposed in the casing and kneading the kneading material while dispersing the dispersoid in the dispersion medium by rotating about a rotation axis; and a detection unit 6 detecting a dispersion degree of the dispersoid into the dispersion medium by observing a state of the kneading material in the casing; a control unit 8 that is capable of detecting the dispersion degree based on protrusions on a surface of the kneading material observed by imaging the kneading material; 
a window (within 2) provided in a through-hole of the casing from an outer side to an inner side with curved surfaces ¶ [0006], [0016], [0017], [0019], [0025] of the machine translation; 
wherein the detection unit 6 includes an imaging unit 6 that is controlled by the imaging control unit 8, the imaging unit 6 imaging a state of the kneading material through the window during the kneading operation; and the imaging control unit is capable of detecting the dispersion degree in accordance with a captured image captured by the imaging unit 6 ¶ [0007], [0014], [0023], [0027], [0035]; 

wherein the rotor includes a shaft portion and a blade portion disposed on the shaft portion - Figures 3-4;
wherein the blade portion 3, 3b includes a first blade portion extending so as to have a terminal end at a part up to a second end portion with a first end portion of the rotor serving as a starting end and a second blade portion extending so as to have a terminal end at a part up to the first end portion with the second end portion of the rotor serving as a starting end, wherein at least parts of the first blade portion and the second blade portion overlap each other in a rotation direction of the rotor - Figures 3-4; 
the control unit 8 controlling at least one of a rotating speed of the rotor, a pressurizing force to the dispersion medium, and a temperature of the dispersion medium based on the dispersion degree detected by the detection unit 6 - see ¶ [0028] - [0029] of the translation;
the subject matter of new claim 18 is disclosed in ¶ [0029]; 
the subject matter of new claim 19 is disclosed in ¶ [0003]; [0006], [0007], [0009], [0010], [0014], [0015], [0018], [0035];
the subject matter of new claim 23 is disclosed in ¶ [0029], [0038]; 
the subject matter of new claim 28 is disclosed in ¶ [0028]; 
the subject matter of new claim 29 is disclosed in ¶ [0028]; 
the subject matter of new claim 30 is disclosed in ¶ [0033] - [0035], [0037] - [0038].

*  *  *
The prior art to JP ‘643 discloses the broadly recited detection unit and control  unit, the prior art is deemed capable of inherently functioning in the manners set forth in the claims, lacking any evidence to the contrary.

APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:


KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-179643 A in view of KEMENY (US 8967851 B1).
JP ‘643 does not disclose the recited coating on the window.  KEMENY discloses a mixer 102; an imaging unit 114 for imaging contents of the mixer through a window 110; and the window 110 may be coated.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the window of JP ‘643 with a coating as taught by KEMENY for the purpose of reducing adhesion to the window of the contents within the mixer (col. 7, lines 3-66).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-179643 A in view of JP 2000-167372 A.
Assuming JP ‘643 does not disclose the subject matter of new claim 22, JP ‘372 shows an analogous kneading machine including first and second blade portions 5A, 5B that overlap each other as seen in the Figures.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the rotors of JP ‘643 with overlapping blade members as disclosed by JP ‘372 for the purposes of preventing dead zones representing inadequate kneading along the rotors by virtue of the overlapping blade portions.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-179643 A in view of EDWARDS (US 5865535).
JP ‘643 does not disclose the lid portion of new claim 26.  EDWARDS discloses an analogous kneading device with a casing 4; kneading rotors 10, 12 in the casing; and a lid portion 18 within the casingthat contacts the materials being kneaded.    
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the kneading device of JP ‘643 with a lid portion as taught by EDWARDS for the purposes applying a pressurizing force on the materials being kneaded to thereby push the materials into the casing and to enhance the homogenization of said materials (col. 4, lines 45-67).

Allowable Subject Matter
Claim 17, 24, 25, and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Response to Amendment
Applicant's arguments filed 2 DEC 2021 have been considered but they are not persuasive.  
The only structure recited in new claim 11 is a casing and a detection unit.  All of this recited structure is clearly disclosed in JP ‘643 as noted in the rejection.  The examiner again argues the detection unit in JP ‘643 can detect the 
From MPEP 2114, features of an apparatus may be recited either structurally or functionally.  In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art as in this instance with respect to the detection unit and imaging control unit, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus (as explained in the previous paragraph).  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on.  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation 
Moreover, the examiner notes the pending claims are devoid of any specific image processing protocols performed by the imaging control unit and/or a definitive parameter related to the degree of dispersion such as the number of high-luminance regions appearing in the images of the kneading material - see instant ¶ [0036] -[0037], for example.  
The instant specification also discloses that the degree of dispersion is related to the perceived evenness (i.e., less protrusions appearing) or unevenness (more protrusions appearing) of surfaces of the kneading material.  The examiner argues that the camera 6 of JP ‘643 is quite capable of imaging such evenness or unevenness that can be analyzed by the imaging control unit 8 or simply by a machine operator that reviews the images for evenness or unevenness of surfaces of the kneading material.  So, again, JP ‘643 is deemed to disclose all of the recited structural and functional aspects of the pending claims.




However, in view of Applicant’s request for constructive assistance, the following claim 11 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

11. (Currently Amended)  A kneading device comprising: 
a casing configured to:
accommodate, within the casing during a kneading operation, a kneading material that contains a dispersion medium and a dispersoid;
a rotor disposed in the casing and kneading the kneading material while dispersing the dispersoid in the dispersion medium by rotating about a rotation axis; and      [to overcome the 112(b) rejection]
a detection unit configured to: 
capture, during the kneading operation, an image of the                kneading material, 
detect, in the image, a quantity of protrusions on                       a surface of the kneading material, the protrusions formed by the dispersoid, and 
determine, from the detected quantity of protrusions, a dispersion degree of the dispersoid in the dispersion medium.
	


[JP ‘643 is deemed capable of imaging and detecting surface characteristics or irregularities of the kneaded material but does not teach or suggest the imaged and detected quantity of protrusions, represented by the dispersoid, being demonstrative of the dispersion degree as expressed in instant ¶ [0037]]

The dependent claims have not been reviewed for consistency with the claim 11 proposal.  Such claims would need to be reviewed and revised as necessary to correspond to the subject matter of proposed claim 11.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/CHARLES COOLEY/Examiner, Art Unit 1774   
Ph:  571-272-1139                                                                                                                                                                                                     								





25 March 2022